Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The previous made 112(b) rejection of claim 25 is withdrawn in view of cancellation of claim 25. 

Applicant’s amendments of claim 21 and corresponding arguments are not persuasive in view of newly found art. See rejection below. 
 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 24, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr US 2011/0251606 in view of Yoshida US 7,042,596.

Kerr teaches:
21. A surgical instrument comprising: 
a receiving portion (60, FIG3) including a protrusion (see protruding section accommodating coil 78, FIG3); 
an attachment (68, FIG3) including a proximal end releasably coupled to a distal end of the receiving portion (60), the attachment defining a recess configured to receive the protrusion (see recess formed by recess section formed with corresponding protrusion of 66b that forms with coil 80, FIG3)  ; and 
a non-contact electrical interface configured to wirelessly transfer energy from the receiving portion to the attachment and configured to wirelessly transmit data from the attachment to the receiving portion (see 78/80 of FIG3 noting power to 68 and data from sensor of 68 to/through receiving portion to ESU of FIG1, spec. para. 40 “The gap sensor 86 [ ] may receive power and communicate data with the electrosurgical generator 18 though the inductive coupling”, spec. para. 41), the non-contact electrical interface including a proximal electrical coil (78) disposed within the protrusion and a distal electrical coil (80) disposed within the attachment adjacent the recess.  

Kar fails to teach a signal processor disposed within the attachment and coupled the electrical coil coupled to the signal processor. 
Yoshida teaches a Gap Sensor (E0008, FIG9) having an output to associated signal processor (E2022) (see FIG9 and col. 11, lines 47-55). 
It would have been obvious to provide said gap sensor of Kerr with an associated signal processor within said attachment and thereby coupled to said electrical coil (see 78/80 of FIG3 noting power to 68 and data from sensor of 68 to/through receiving portion to ESU of FIG1, spec. para. 40 “The gap sensor 86 [ ] may receive power and communicate data with the electrosurgical generator 18 though the inductive coupling”, spec. para. 41).
The motivation would have been to provide a signal processor to optimize the operational needs of the communication between the gap sensor and ESU (18, FIG5) noting that signal processors provide known desired filtering thereby providing a desirable signal output from said gap sensor than from a gap sensor alone. 

Kerr further teaches:
24. The surgical instrument of claim 21, wherein the proximal electrical coil inductively transfers energy to the distal electrical coil, and the distal electrical coil inductively transmits data to the proximal electrical coil (see Spec. Para. [0026]).  

34. The surgical instrument of claim 21, wherein the electrical interface includes a control circuit (read on by “gap sensor”, Spec. Para. [0040]) configured to wirelessly transmit control signals from the receiving portion to the attachment.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr US 2011/0251606 in view of Yoshida US 7,042,596 and Madan et al. US 2016/0329614.

Kerr fails to explicitly teach (although said inductive coil structure implies a transformer formation but in the interest of advancing prosecution an explicit reference has been provided):
23. The surgical instrument of claim 21, wherein when the attachment is coupled to the receiving portion the proximal and distal electrical coils form a transformer.  
	Madan teaches a surgical instrument wherein power is coupled via proximal and distal electrical coils forming a transformer (See spec. Para. [0069]). 
	It would have been obvious to incorporate said known coil structure as taught by Madan thereby forming a transformer with the motivation of providing a known and desirable coupling means to realize the otherwise generic structure of Kerr. 
	
Claim(s) 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr US 2011/0251606 in view of Yoshida US 7,042,596 and Birkenbach et al. US 2010/0076455.

Kerr fails to teach:
26. The surgical instrument of claim 21, wherein the receiving portion includes an energy source disposed therein, wherein the energy source is electrically coupled to the proximal electrical coil.  

27. The surgical instrument of claim 26, wherein the attachment includes an energy storage device disposed therein, wherein the energy storage device is electrically coupled to the distal electrical coil, and wherein the energy storage device is configured to store energy from the energy source.  
	Birkenbach teaches a distal/surgical attachment including an energy storage device (rechargeable battery 27, FIG2), wherein the energy storage is electrically coupled to a distal (32, FIG2) electrical coil and wherein the energy storage device is configured to store energy from the energy source. 
	It would have been obvious to incorporate said battery integrated into the surgical tool attachment as taught by Birkenbach into the system of Kerr with the motivation of providing the tool additional/backup power if/when said primary power from said proximal end is insufficient or unavailable. 

Allowable Subject Matter
Claims 28-33, 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on Mon-Fri 0900-18:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836